Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (US 20060035085) in view of Yasuda (US 2013/0240777).
Ozaki (US 20060035085) teaches spherical (particles) of polyamide and a polymeric acid formed with a graphite particles to form a film (see figures and claims). 
Ozaki teaches overlapping properties including conductivity (See claims).
Ozaki teaches a multilayered structure as claimed (See figures). 
Ozaki teaches the claimed thickness per claim 19 (See claim 2 and 3). 
Ozaki teaches heating to temperatures that would necessarily carbonize or graphitize (See claim 23). 
The fillers are dispersed throughout a matrix (See claims and figures) substantially identical to applicants claims 6 and 7 and would be expected to form the same structures as claimed. 
Ozaki does not teach the claimed inorganic fillers. 
Yasuda (US 2013/0240777) teaches a highly thermally conductive polyimide film comprising graphite and inorganic fillers including calcium carbonate to improve thermal conductivity (see figures, claims, abstract and [0053]).
Regarding claim 2, the inorganic fillers are used in an amount from 1 to 100 parts by weight, an overlapping percentage that would be obvious to provide within the overlapping ranges (See [0053]). 
Additionally, Yasuda teaches overlapping concentrations of graphite (See [0051]). 
It would have been obvious to one of ordinary skill to optimize particle distribution or sizes as claimed in order to form an optimal composite with mechanical strength and the highest thermal properties absent a showing of unexpected results. 
It would have been obvious to one of ordinary skill provide a dehydrating agent as in claim 17, given the desire to form a solid film to help solidification. 
Regarding claim 18, Yasuda teaches sintering or heating the polyimide film as claimed (See claims). The sintering is at 2200 degrees or higher which would be expected to carbonize or graphitize the film as claimed.  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide inorganic fillers including calcium carbonate to improve thermal conductivity (see figures, claims, abstract and [0053]).
Regarding claims 20-21, given substantially the same composition and processing conditions one of ordinary skill would expect the same or overlapping conductivity absent a showing to the contrary and given the teachings and desire for high thermal conductivity it would be obvious to optimize the thermal conductivity to the claimed range or higher. 
Regarding claim 22, the article is considered an electrical device used for thermal management of electronics or to render such uses obvious to provide for thermal management of electrical applications.
The combined art teaches a substantially similar process to that claimed by applicant (See Examples, figures and claims). It would have been obvious to use multiple catalyst/solvents and/or multiple precursor polymers dependent upon the desired polymer or co-polymer and properties desired.   
   






Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (US 20060035085) in view of Yasuda (US 2013/0240777), as above, further in view of Berger (US 4,681,928).
The previously cited references do not teach the claimed catalysts.  
Berger (US 4,681,928) teaches a polyimide film comprising graphite fillers and using catalyst/solvents that dissolve both precursor components to form a film including DMF and NMP (See title, End of column 13 and column 14 lines 1-10; Examples). 
It would have been obvious to one of ordinary skill provide a dehydrating agent as in claim 17, given the desire to form a solid film to help solidification. 
It would have been obvious to one of ordinary skill at the time of filing to provide catalysts to help form a polyimide film in accordance with the known process of Berger. 
Berger (and the combined art) otherwise teaches a substantially similar process to that claimed by applicant (See Examples). It would have been obvious to use multiple catalyst/solvents and/or multiple precursor polymers dependent upon the desired polymer or co-polymer and properties desired.   

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783